     Case 2:19-cv-02109-RFB-EJY Document 14 Filed 07/23/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     LELAND JOHNSON,                                      Case No. 2:19-cv-02109-RFB-EJY
4                                           Plaintiff                    ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER et
      al.,
7
                                        Defendants
8
9
            This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
10
     1983 by a formerly incarcerated person. On June 8, 2021, the Court issued an order
11
     dismissing the complaint with leave to amend and directed Plaintiff to file an amended
12
     complaint within 30 days. (ECF No. 12 at 7). The 30-day period has now expired, and
13
     Plaintiff has not filed an amended complaint or otherwise responded to the Court’s order.
14
            District courts have the inherent power to control their dockets and “[i]n the
15
     exercise of that power, they may impose sanctions including, where appropriate . . .
16
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
17
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
18
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
19
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
20
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
21
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
22
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
23
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
24
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
25
     dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
26
     1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
27
     local rules).
28
            In determining whether to dismiss an action for lack of prosecution, failure to obey
     Case 2:19-cv-02109-RFB-EJY Document 14 Filed 07/23/21 Page 2 of 3



1    a court order, or failure to comply with local rules, the court must consider several factors:
2    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
3    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
4    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
5    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
6    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
7           Here, the Court finds that the first two factors, the public’s interest in expeditiously
8    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
9    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
10   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
11   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
12   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring
13   disposition of cases on their merits—is greatly outweighed by the factors in favor of
14   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
15   the court’s order will result in dismissal satisfies the “consideration of alternatives”
16   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
17   F.2d at 1424. The Court’s order requiring Plaintiff to file an amended complaint within 30
18   days expressly stated: “It is further ordered that, if Plaintiff fails to file an amended
19   complaint curing the due process claim outlined in this order, the Court will dismiss this
20   action with prejudice for failure to state a claim.” (ECF No. 12 at 7). Thus, Plaintiff had
21   adequate warning that dismissal would result from his noncompliance with the Court’s
22   order to file an amended complaint within 30 days.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///



                                                  -2-
     Case 2:19-cv-02109-RFB-EJY Document 14 Filed 07/23/21 Page 3 of 3



1           It is therefore ordered that this action is dismissed with prejudice based on
2    Plaintiff’s failure to file an amended complaint in compliance with this Court’s June 8,
3    2021, order and for failure to state a claim.
4           It is further ordered that the Clerk of Court will close this case and enter judgment
5    accordingly.
6
7           DATED THIS 23rd day of July 2021.
8
9                                                      RICHARD F. BOULWARE. II
                                                       UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -3-
